 1   Susan St. Vincent
     Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0241
 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9

10    UNITED STATES OF AMERICA,                          Docket Number 6:18-po-00212-JDP
11                       Plaintiff,
12            v.                                         MOTION TO DISMISS CITATION AND
                                                         AUTHORIZE REFUND OF
13
                                                         COLLATERAL PAID; AND ORDER
14    THOMAS E. HERMANN,                                 THEREON

15                       Defendant.
16

17          Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court

18   endorsed hereon, the United States hereby moves the Court for an order of dismissal without

19   prejudice and in the interest of justice, and further requests the Court authorize a refund of the

20   total collateral amount paid on the citation, $880.00. The Government was provided with

21   information it believes verifies the Defendant was not the driver of the vehicle at the time of the

22   citation. The Defendant is the owner of the vehicle, which he rents to other persons through a

23   third party rental agency. On the date the citation was issued, the vehicle was rented out through

24   the agency. Based on this information, the Government request the court authorize a refund of the

25   fine and dismiss the citation.

26          Dated: January 9, 2020                          /S/ Susan St. Vincent_________
                                                            Susan St. Vincent
27                                                          Legal Officer
28                                                          Yosemite National Park
                                                        1
 1                                         ORDER
 2            Upon application of the United States, good cause having been shown therefor, we hereby

 3   order that the above-referenced matter, United States v. Hermann,
     6:18-po-00212-JDP, be dismissed, without prejudice, in the interest of justice. Further, we
 4
     authorize a refund of the collateral paid in the amount of $880.00.
 5

 6   IT IS SO ORDERED.
 7

 8   Dated:      January 13, 2020
                                                       UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
